DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Tavakoli et al. (U.S. 2018/0329465 A1) in view of Sega et al. (U.S. 2016/0378150 A1). 
Regarding Claim 1, Tavakoli discloses a wearable device (Fig. 1, [0034] “an exemplary virtual reality headset 199” comprising: 
multiple subsystems including a processor and a memory device (Tavakoli, (Tavakoli, [0021] “the terms “component refer to a combination of hardware and software, a component may be a process running on a processor” and Fig. 7 [0074] “FIG. 7, active processing components in a VR use case including, but not limited to, LCD display 132, GPU 182, CPU 110 and the memory subsystem 112 (e.g., DDR)” Tavakoli teaches multiple subsystems (components) including a processor (CPU, GPU) and a memory subsystem.

multiple temperature sensors coupled to sense temperatures of the multiple subsystems (Tavakoli, [0023] a “thermal energy” generating device or component…that can be measured in units of “temperature” and [0037] “Sensors 157A, for example, may measure junction temperatures of the respective processing components 110, 182, 132” Tavakoli teaches multiple temperature sensors (157A) can measure temperatures of multiple subsystems (components 110, 182, 132) of PCD; 
programming, including an application, stored on the memory device for execution by the processor to perform operations (Tavakoli [0075] “FIG. 7, the CPU or digital signal processor 110 is coupled to the memory 112 via a bus 211, the CPU 110 includes a first core 222, a second core 224, and an Nth core 230… for supporting a dedicated application or program” Tavakoli teaches application/program is stored in memory and executed by a CPU comprising: 
receiving temperature information from the multiple temperature sensors corresponding to temperatures associated with the multiple subsystems (Tavakoli, [0037] “Sensors 157A, for example, may measure junction temperatures of the respective processing components 110, 182, 132. Sensors 157B and 157C, for example, may measure skin temperature of the PCD 100 (which may provide for inference of an ambient temperature) or power levels on various power rails associated with the processing components 110, 182, 132” Tavakoli teaches receiving temperature information (junction temperatures, inference of an ambient temperature) associated with the multiple subsystems (components 110, 182, 132); 
Tavakoli teaches sensor 157A, for example, may measure junction temperatures of the respective processing subsystems (components 110 (CPU), 182 (GPU), 132 (LCD display) (Fig. 2, [0037]).
However, Tavakoli does not explicitly teach processing the temperature information to identify a first subsystem of the multiple subsystems; and providing a notification to the application executing on the processor to mitigate application performance in a manner to reduce heat generated by the first subsystem.  
Sega teaches processing the temperature information to identify a first subsystem of the multiple subsystems (Sega [0023] “Thermal sensor(s) 110 may be configured to capture temperature measurements associated with device hardware” and [0025] “Memory area 108 may include operating system component 116…Operating system component 116 receives thermal data 128 from thermal sensor(s) 110 of computing device 102“ Sega teaches processing the temperature information (thermal data 128 is measured by a thermal sensor 110) of the first subsystem (operating system component 116); and 
providing a notification to the application executing on the processor to mitigate application performance in a manner to reduce heat generated by the first subsystem (Sega, [0028] “causing device hardware of computing device 102 to generate heat that reaches or exceeds a threshold recognized by operating system component 116, hardware mitigation component 120 determines that computing device 102 is too hot based on thermal signals 130, and generates notification 132 to output via user interface component 118” and [0029] “Following receipt of user input 134 in response to notification 132, hardware mitigation component 120 may take hardware mitigation actions 136,  hardware mitigation actions 136 may include the display associated with the unselected application being turned off, set to a low-power state” Sega teaches providing a notification to the application to mitigate application performance (the application being turned off, set to a low-power) to reduce heat generated by the first subsystem (operating system component).
Tavakoli and Sega are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Tavakoli to combine with identifying a temperature of a first subsystem (as taught by Sega) in order to identify a temperature of a first subsystem and provide a notification because Tsuda Sega can provide an exceed  heat and a notification to the application to mitigate application performance (the application being turned off, set to a low-power) to reduce heat generated by the first subsystem (Sega, [0025], [0028], [0029]). Doing so, it may provide improved performances perceived by the user interacting with the computing device. Such changes may also lead to mitigation of thermal conditions for the device (Sega, [0012]).
Regarding Claim 2, Tavakoli as modified discloses the device of claim 1 wherein processing the temperature information comprises normalizing the temperature information (Tavakoli, [0023] “a device or component capable of generating or dissipating energy that can be measured in units of “temperature.”, the term “temperature,” with reference to some standard value, envisions any measurement that may be indicative of the relative warmth, or absence of heat, of a “thermal energy” generating device or component” Tavakoli teaches processing of measurement temperature with normal temperature information such as standard values, the relative warmth, absence of heat on device or subsystem (component).
Regarding Claim 3, the device of claim 1, Tavakoli discloses comparison between various temperature measurements with threshold temperature settings (Tavakoli, [0084]). However, Tavakoli does not explicitly teach wherein the notification is provided in response to a comparison of the temperature information with a first subsystem threshold.
Sega teaches wherein the notification is provided in response to a comparison of the temperature information with a first subsystem threshold (Sega, [0028] “causing device hardware of computing device 102 to generate heat that reaches or exceeds a threshold recognized by operating system component 116” and [0067] the notification requests user selection of the at least one hardware mitigation action” and [0068] “identify a threshold thermal measurement” and [0069] compare the thermal data from the one or more thermal sensors to the threshold thermal measurement” Sega teaches a notification is provided in response to a comparison of a temperature measurement with threshold temperature of the operating system component (the first subsystem).
 Tavakoli and Sega are combinable see rationale in claim 1.
Regarding Claim 4, the device of claim 3, Tavakoli does not explicitly teach wherein the comparison of the temperature information with a first subsystem threshold includes combining temperature information associated with multiple temperature sensors.  
However, Sega teaches wherein the comparison of the temperature information with a first subsystem threshold includes combining temperature information associated with multiple temperature sensors (Sega, [0061] one or more thermal signals are generated by the operating system based on thermal data received from one or more thermal sensors associated with the computing device; [0062] transmit the one or more thermal signals to the hardware mitigation component based on a threshold thermal measurement” and [0069] compare the thermal data from the one or more thermal sensors to the threshold thermal measurement” Sega teaches the comparison of the temperature with threshold of the first subsystem includes combining temperature information (thermal data) received from one or more thermal sensors; 
Tavakoli and Sega are combinable see rationale in claim 1.
Regarding Claim 5, the device of claim 3, Tavakoli does not explicitly teach wherein the first subsystem threshold represents a threshold determined to ensure heat generated by at least one subsystem will not cause a temperature of the device to exceed a desired temperature at any touch surface of the device.  
However, Sega teaches wherein the first subsystem threshold represents a threshold determined to ensure heat generated by at least one subsystem will not cause a temperature of the device to exceed a desired temperature at any touch surface of the device (Sega, [0026] “operating system component 116 has threshold information set by the original equipment manufacturer (OEM) for acceptable thermal conditions. If the thermal data received from the thermal sensors indicate that a thermal condition reach or exceed the threshold, the operating system component may notify hardware mitigation component 120, such as by generating and sending thermal signals 130” Sega teaches the operating system component (the first subsystem) has threshold for acceptable thermal conditions. If the thermal data received from the thermal sensors indicate that a thermal condition reach the threshold, the operating system component may notify hardware mitigation component 120, such as by generating and sending thermal signals 130 to avoid exceed the desired temperature.
Tavakoli and Sega are combinable see rationale in claim 1.
Regarding Claim 6, Tavakoli as modified discloses the device of claim 1 wherein the mitigation causes modification of a function of the application such that fewer heat generating computing resources are used (Tavakoli, [0003] “designers to mitigate thermal degradation. Therefore, various temperature sensors embedded on the PCD chip and elsewhere to monitor the dissipation of thermal energy and then use the measurements to trigger application of thermal power management techniques that adjust workload allocations, processing speeds, etc. to reduce thermal energy generation” Tavakoli teaches mitigating thermal degradation by using the measurements to trigger application of thermal power management that adjust workload allocations, processing speeds (modification of functions of the application) to reduce thermal energy generation (fewer heat generating computing resources are used).
Regarding Claim 7, Tavakoli as modified discloses the device of claim 1 wherein the mitigation causes modification of a scan rate of a display device via the application (Tavakoli, [0081] “as the program can be electronically captured, for instance via optical scanning of other medium and then stored in a computer memory” and [0041] FIG. 3 illustrates an exemplary record 300 of adjustable performance settings and [0042] “certain performance settings may be rated “high,” “medium,” “low” or “none” for impact (power consumption vs. user experience) depending upon the target component” Tavakoli teaches adjustable performance setting of a scanning rate of a display device (e.g. rate high of Display FPS, Fig. 3).
Regarding Claim 8, the device of claim 1, Tavakoli does not explicitly teach wherein the notification comprises a representation of a severity of performance mitigation.  
However, Sega teaches wherein the notification comprises a representation of a severity of performance mitigation (Sega, [0028] “causing device hardware of computing device 102 to generate heat that reaches or exceeds a threshold recognized by operating system component 116” and [0029] “Notification 132 may alert a user of thermal conditions associated with computing device 102, and may request user interaction to select a thermal mitigation option for addressing the identified thermal conditions,… hardware mitigation actions 136 may include notifying an application or applications to take an action, such as pausing media playback for example” Sega teaches the notification representation of a severity of performance mitigation such as the heat that reaches of exceeds a threshold and user need take an action pausing media playback.
Tavakoli and Sega are combinable see rationale in claim 1.
Regarding Claim 9, Tavakoli as modified discloses the device of claim 1 wherein the notification comprises a percentage of performance acceptable associated with the first subsystem (Tavakoli, [0041] “FIG. 3, record 300 of adjustable performance settings and their relative impact on power consumption by exemplary processing components operating according to an immersive multimedia workload” and [0042] “certain performance settings may be rated “high,” “medium,” “low” or “none” for impact (power consumption vs. user experience) depending upon the target component” Tavakoli teaches a record notifies a percentage of performance acceptable (rate of certain performance setting high, medium, low, none) associated with the target component (e.g. a first subsystem as GPU or CPU).
Regarding Claim 10, Tavakoli as modified discloses the device of claim 1 wherein the first subsystem comprises one or more of a CPU, memory, WiFi circuitry, camera, GPU, and display (Tavakoli, [0036] “FIG. 2. An active virtual reality application (shown stored in the DRAM) may be in execution by various processing components such as, but not necessarily limited to, the CPU 110, GPU 182 and LCD display 132” Tavakoli teaches a first subsystem includes one or more of CPU (110), GPU (182) and LCD display 132.
Regarding Claim 11, Tavakoli as modified discloses the device of claim 1 wherein the mitigation causes modification of an acceptable dropped frame level of a GPU subsystem (Tavakoli, [0036] “FIG. 2, for implementing intelligent management of an immersive multimedia workload in a portable computing device (“PCD”) 100 via selective adjustments of component performance settings to avoid frame drops and/or detrimental frame rate reduction. An active virtual reality application may be in execution by various processing components such as GPU 182” Tavakoli teaches an adjustment of GPU performance setting to avoid frame drops and/or detrimental frame rate reduction. In other word, modification of an acceptable dropped frame of a GPU component.
Regarding Claim 12, the device of claim 1, Tavakoli does not explicitly teach further comprising providing a further notification to reduce mitigation in response to the temperature information being indicative of a reduced need for temperature control.  
However, Sega teaches providing a further notification to reduce mitigation in response to the temperature information being indicative of a reduced need for temperature control (Sega, [0028] “causing device hardware of computing device 102 to generate heat that reaches or exceeds a threshold recognized by operating system component 116” and [0029] “Notification 132 may alert a user of thermal conditions associated with computing device 102, and may request user interaction to select a thermal mitigation option for addressing the identified thermal conditions,.. hardware mitigation actions 136 may include notifying an application or applications to take an action, such as pausing media playback for example” Sega teaches the notification in response to the temperature information such as the heat that reaches of exceeds a threshold and user need take an action pausing media playback to reduce mitigation.
Tavakoli and Sega are combinable see rationale in claim 1.
Regarding Claim 13, Tavakoli as modified discloses a computer implemented method (Tavakoli, Abstract “methods for intelligent adjustment of an immersive multimedia workload in a portable computing device (“PCD”)” comprising: 
receiving temperature information from the multiple temperature sensors corresponding to temperatures associated with the multiple subsystems in a wearable device; 
processing the temperature information to identify a first subsystem of the multiple subsystems; and 
providing a notification to an application executing on the processor to mitigate application performance in a manner to reduce heat generated by the first subsystem.  
Claim 13 is substantially similar to claim 1 and is rejected based on similar analyses. 
Regarding Claim 14, Tavakoli as modified discloses the method of claim 13 wherein the notification is provided in response to a comparison of the temperature information with a first subsystem threshold.  
Claim 14 is substantially similar to claim 3 and is rejected based on similar analyses. 
Regarding Claim 15, Tavakoli as modified discloses the method of claim 14 wherein the comparison of the temperature information with a first subsystem threshold includes combining temperature information associated with multiple temperature sensors.  
Claim 15 is substantially similar to claim 4 and is rejected based on similar analyses. 
Regarding Claim 16, Tavakoli as modified discloses the method of claim 14 wherein the first subsystem threshold represents a threshold determined to ensure heat generated by at least one subsystem will not cause a temperature of the device to exceed a desired temperature at any touch surface of the device.  
Claim 16 is substantially similar to claim 5 and is rejected based on similar analyses. 
Regarding Claim 17, Tavakoli as modified discloses the method of claim 13 wherein the mitigation causes modification of a function of the application such that fewer heat generating computing resources are used to perform the function.  
Claim 17 is substantially similar to claim 6 and is rejected based on similar analyses. 
Regarding Claim 18, Tavakoli as modified discloses the method of claim 13 wherein the notification comprises a representation of a severity of performance mitigation. 
Claim 18 is substantially similar to claim 8 and is rejected based on similar analyses. 
Regarding Claim 19, Tavakoli as modified discloses the method of claim 13 and further comprising providing a further notification to reduce mitigation in response to the temperature information being indicative of a reduced need for temperature control.  
Claim 19 is substantially similar to claim 12 and is rejected based on similar analyses. 
Regarding Claim 20, Tavakoli as modified discloses a machine-readable storage device (Tavakoli, [0080] “a computer-readable medium is an electronic that can contain or store a computer program” and [0076] “comprise instructions that are executed by the CPU 110” having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method, the operations comprising: 
receiving temperature information from the multiple temperature sensors corresponding to temperatures associated with the multiple subsystems in a wearable device; 
processing the temperature information to identify a first subsystem of the multiple subsystems; and 
providing a notification to an application executing on the processor to mitigate application performance in a manner to reduce heat generated by the first subsystem.
Claim 20 is substantially similar to claim 1 and is rejected based on similar analyses. 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Wedig et al. (U.S. 2021/0210804 A1) and Hazra et al. (U.S. 2017/0123487 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611